Detailed Action

1. This Office Action is submitted in response to the Application filed 12-13-2019, wherein original claims 1-15 were pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
For example, Claim 1 recites; " A fluorine ion implantation method, comprising: flowing a composition comprising a fluorine compound comprising a non-fluorine atom and more than one fluorine atom to an ion implanter at a predetermined flow rate, the ion implanted configured for fluorine ion implantation into a substrate; operating the ion implanter to generate fluorine ionic species from the fluorine compound at a predetermined arc power and magnet field wherein the fluorine ionic species comprise a desired fluorine ionic specie for substrate implantation; wherein the flow rate, arc power, and magnet field are chosen to provide an optimized beam current for the desired fluorine ionic specie; and implanting the desired fluorine ionic specie into the substrate.”
The applicant’s published specification at [0059]-[0061], describes a method and system for fluorine ion implantation, where the ion implantation system 10 used to perform the claimed method steps   as shown below in Figure 2 includes; arc chamber 12 with gas feed line 14, through which a fluorine-

    PNG
    media_image1.png
    449
    287
    media_image1.png
    Greyscale

The specification also describes using the ion source chamber 316 in ion implant process system 300 (note Figure 4) where ionizer 316 receives fluorine-containing gas from line 312 via storage and dispensing vessel 302, and generates fluorine ionic species for ion implantation of a substrate 328 in the illustrated ion implant chamber 301. See also [0062]-[0068]. 
Therefore, the fluorine-containing gas feed line described above, flows the claimed flourine compound into the claimed ion implanter 10, where the claimed fluorine ionic species is generated from the flowing of the fluorine compound, allowing it to be subsequently implanted in a substrate, as claimed. 
Accordingly, the specification above describes using a gas feed line to flow a fluorine compound into an ion implanter where fluorine ionic species are generated and subsequently implanted in a substrate.

Therefore, the examiner concludes from the above that, claim 1 is missing a structural cooperative relationship that connects the flowing of a fluorine compound to the generation of fluorine ionic species when the ion implanter is being operated for substrate implantation; i.e., absent the gas feed line, no fluorine ionic species would be generated in the ion implanter. 
The basis for concluding that the inventor regards the omitted matter above to be essential to the invention was found at paragraphs [0059]-[0061] of the applicant’s published specification, which describes using a gas feed line to flow a fluorine compound into an ion implanter, which is necessary for the generation of fluorine ionic species in the ion implanter and the subsequent substrate implantation.
The following list includes pertinent but not cited prior art, that may be applicable to the claims after the issues in the 112 rejection above have been addressed. See; for example, USPN 7,838,850; USPN 7,629,590 and USPN 9,187,832.


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ     
March 22, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881